                                            Case 3:18-cv-06691-RS Document 238 Filed 07/29/21 Page 1 of 3




                                   1
                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       STEPHEN RUSSELL,                                 Case No. 18-cv-06691-RS (AGT)
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING DEFENDANTS’
                                                  v.                                        MOTION FOR ORDER TO SHOW
                                   9
                                                                                            CAUSE REGARDING CONTEMPT
                                  10       NIR MAMAN, et al.,
                                                                                            Re: Dkt. No. 231
                                                        Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is defendants Legion Industries, Inc., Legion Industries, Inc. d/b/a Shields

                                  14   Corps Security, and Ryan Micheletti’s (collectively “Micheletti/Legion”) motion for an order

                                  15   requiring non-party Tara Walsh to show cause why she should not be held in contempt for failing

                                  16   to comply with a deposition subpoena. Their motion is denied without prejudice.

                                  17           On February 5, 2021, pursuant to Federal Rule of Civil Procedure 45, Micheletti/Legion

                                  18   issued a subpoena commanding Tara Walsh, residing at 394 Whippoorwill Road, Chappaqua,

                                  19   New York 10514, to appear for a remote deposition on February 26, 2021, at 9:00 a.m. “via

                                  20   Zoom.”1 Dkt. 231-1 at 2 (Subpoena). On February 6, 2021, a “licensed private detective”

                                  21   personally served the subpoena on Walsh’s father at her Chappaqua, New York residence. Id. at 5

                                  22   (Affidavit of Service). According to Micheletti/Legion, Walsh “initially agree[d]” to the February

                                  23   26, 2021 deposition date, but then “failed to contact the counsels for Defendants to confirm her

                                  24   deposition” and ultimately failed to attend the Zoom deposition. Dkt. 231 at 2–3. Over four

                                  25   months later, Micheletti/Legion filed the instant motion seeking to enforce the subpoena.

                                  26           Rule 45 governs discovery of non-parties by subpoena. Under that rule, subpoenas are

                                  27
                                       1
                                  28     Micheletti/Legion claim that Walsh is plaintiff Stephen Russell’s former girlfriend and “can
                                       testify to relevant facts and issues in the ongoing litigation as an eyewitness.” Dkt. 231 at 2.
                                           Case 3:18-cv-06691-RS Document 238 Filed 07/29/21 Page 2 of 3




                                   1   issued from the court where the action is pending, but challenges to those subpoenas, “including

                                   2   motions to hold a person in contempt for failure to obey a subpoena, are to be decided by ‘the

                                   3   court for the district where compliance is required.’” Webb v. Cty. of Stanislaus, 2021 WL

                                   4   1931507, at *1 (E.D. Cal. Apr. 30, 2021) (quoting Fed. R. Civ. P. 45(g)). For subpoenas seeking

                                   5   depositions of non-parties, the place of compliance must be “within 100 miles of where the person

                                   6   resides, is employed, or regularly transacts business in person.” Fed. R. Civ. P. 45(c)(1)(A).

                                   7   “When the court where compliance is required did not issue the subpoena, it may transfer a motion

                                   8   under this rule to the issuing court if the person subject to the subpoena consents or if the court

                                   9   finds exceptional circumstances.” Fed. R. Civ. P. 45(f). The issuing court otherwise lacks

                                  10   jurisdiction to enforce the subpoena if compliance is required in another district. See e.g., Webb,

                                  11   2021 WL 1931507, at *1 (“Although this Court is the issuing court, the United States District

                                  12   Court for the District of Utah is the court for the district where compliance is required. . . . The
Northern District of California
 United States District Court




                                  13   Court therefore lacks jurisdiction to enforce the subpoena and will deny Plaintiffs’ application [for

                                  14   an order requiring the non-party to show cause regarding contempt for failure to obey the

                                  15   subpoena] without prejudice.”); Chambers v. Whirlpool Corp., 2016 WL 9451360, at *3 (C.D.

                                  16   Cal. Aug. 12, 2016) (“[T]he court lacks jurisdiction to compel [non-party] to comply with the

                                  17   subpoena because the subpoena requires compliance in [another district].”); First Am. Cinema,

                                  18   LLC v. Chicken Soup for the Soul Ent., Inc., 2021 WL 1526759, at *1 (C.D. Cal. Apr. 7, 2021)

                                  19   (same and collecting cases).

                                  20          Here, Micheletti/Legion assert that “the Subpoenas sought compliance in this district,

                                  21   however the request was made for Walsh to appear via Zoom from any location she desired.”2

                                  22   Dkt. 231 at 4. The sole subpoena at issue here commands Walsh, who resides in Chappaqua, New

                                  23   York, to appear for a remote deposition by Zoom. Though this Court issued that subpoena, there

                                  24   is no indication that compliance is (or could be) required in this District, see Fed. R. Civ. P.

                                  25   45(c)(1). Indeed, Micheletti/Legion appear to acknowledge that the place of compliance is not in

                                  26
                                       2
                                  27    It is unclear what “Subpoenas” Micheletti/Legion are referring to, given that there is only one
                                       subpoena at issue in the pending motion. To the extent Micheletti/Legion have issued any
                                  28   subpoenas requiring compliance in this District, those subpoenas are not currently before the
                                       Court.
                                                                                        2
                                          Case 3:18-cv-06691-RS Document 238 Filed 07/29/21 Page 3 of 3




                                   1   this District, but rather in New York, where Walsh resides. See Dkt. 231-2 (February 25, 2021

                                   2   email from Micheletti/Legion’s counsel to Walsh asking her if she would be attending her

                                   3   “deposition set for tomorrow [February 26] at 9:00 am eastern time (your time) [] via zoom”)

                                   4   (emphasis added). Accordingly, the Court lacks jurisdiction to enforce the subpoena and denies

                                   5   Micheletti/Legion’s motion without prejudice.

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 29, 2021

                                   8
                                   9
                                                                                                  ALEX G. TSE
                                  10                                                              United States Magistrate Judge
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       3
